BLUE, Chief Judge.
Michael D. Sweezey appeals his convictions and sentences for conspiracy to traffic in methamphetamine, possession with intent to sell, and possession of paraphernalia. We affirm the convictions without discussion but reverse the minimum mandatory sentence for conspiracy to traffic.
Sweezey argues, and the State properly concedes, that the seven-year, minimum mandatory sentence for conspiracy to traffic in methamphetamine was authorized by chapter 99-188, Laws of Florida, which this court found unconstitutional as a violation of the single subject rule. See Taylor v. State, 818 So.2d 544 (Fla. 2d DCA), review dismissed, 821 So.2d 302 (Fla.2002). Accordingly, based on Taylor, we reverse the sentence and remand for resentencing in accordance with the valid laws in effect on the date of Sweezey’s offense.
Affirmed in part; reversed in part; remanded for resentencing.
SALCINES and DAVIS, JJ., Concur.